Dickinson, J.
This action was instituted in the District Court to recover the purchase price of certain land of the infant plaintiffs, alleged to have been duly sold and conveyed by their general guardian, one St. Martin, to the defendant, for the price of $650.
The complaint, alleges that this price has not been paid, and that the plaintiffs’ general guardian, St. Martin, refuses to collect the same. The defense interposed by the answer of the defendant is that he had paid the money to St. Martin, and that the latter had accounted for it in the Probate Court having jurisdiction of the matter.
The case coming to trial, and it appearing that the plaintiffs were still under guardianship of the Probate Court, the court dismissed ,the action, on motion of the defendant, upon the ground that it had not jurisdiction. This was error. The District Court not only had jurisdiction of such an action, but its jurisdiction was exclusive of that of the Probate Court. An action could not have been prosecuted in the Probate Court against the purchaser of the land to recover the purchase price. Such an action would not be within the jurisdiction of that court.
It is, however, suggested that the order should be affirmed on the ground that the infants are not the proper parties to prosecute such an action; that it should be prosecuted by their general guardian. But the infants are the real parties in interest, for whose benefit the action is prosecuted, whether it be through the intervention or at the instance of the general guardian, or of a guardian ad litem, and the action should be prosecuted in the name of the minors by the guardian who may be authorized to act in their behalf. Perine v. Grand Lodge A. O. U. W., 48 Minn. 82, (50 N. W. Rep. 1022.) It being alleged that the general guardian refuses to collect the purchase price of the land sold, the action is properly brought in the name of the minors by a guardian appointed for the purpose.
Order reversed.
(Opinion published 54 N. .W. Rep. 185.)